       Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 1 of 8
ORIGINAL                                                   · USDC SON'\.
                                                             DOCUMENT
UNI TED STATES DISTRICT COURT
                                                             EL ECTRONIC.ALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                             DOC #: _ _ ___,___,..__,.--,--
AMERICAN BROADCASTING COMPANIES ,
INC ., DISNEY ENTERPRISES , INC .,
                                                             DA TE Fl LE D:   shrf'z-1
TWENTIETH CENTURY FOX FILM
CORPORATION , CBS BROADCASTING INC .,
CBS STUDIOS INC ., FOX TELEVISION                 19 Civ . 7136 (LLS)
STATIONS , LLC , FOX BROADCASTING
COMPANY , LLC , NBCUNIVERSAL MEDIA ,                OPINION & ORDER
LLC , UNIVERSAL TELEVISION LLC , AND
OPEN 4 BUSINESS PRODUCTIONS , LLC ,

Plaintiffs and Counterclaim
Defendants ,

                 - against -


DAVID R . GOODFRIEND and SPORTS FANS
COALITION NY , INC .,

Defendants and Counterclaim
Plaintiffs.

        Plaintiffs seek partial summary judgment dismissing

defendants ' affirmative defense that defendants ' operation of

the Locast internet service is exempt from copyright

infringement liability under 17 U. S.C. § lll(a) (5) . See Dkt . No .

117. Reciprocally , defendants move for summary judgment on the

same issue, seeking a contrary finding that Section lll(a) (5)

does grant them a statutory exemption from the copyright law .

See Dkt . No . 123 .

        For the reasons set forth below , plaintiffs ' motion is

granted , and defendants '     is denied .

                                 BACKGROUND

        Defendant non - profit organization Sports Fans Coalit i on NY ,

Inc .   ("SFCNY " ) operates the Locast service , which captures over -
                                    - 1-
      Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 2 of 8


the-air ( " OTA") broadcast signals and retransmits them over the

internet , enabling viewers to stream live television on their

preferred internet-connected viewing device . The signals include

copyrighted transmissions from plaintiffs ' broadcast stations.

Locast has not paid for a license or obtained plaintiff's

consent to retransmit those programs .

     Defendant Goodfriend founded SFCNY in 2017.          1   According to

Mr . Goodfriend , the organization was founded and Locast was

created in order to provide Americans free access to local , free

television which,     for technical and geographic reasons , they are

unable to access without commercial Pay - TV services           (provided by

multichannel video programming distributors, or "MVPDS") or

other subscription - based internet services such as YouTube TV

and Hulu+ Live TV .

     Locast ' s retransmissions are available online to any

registered user in the designated geographic area , even those

who can access the original OTA signal using OTA television

antennas. Locast recipients have free access to the full

repertory of news and entertainment channels ; but non - paying

users' programming is interrupted after every fifteen minutes of

watching a single channel with a fifteen - second video requesting

donations , and viewers then lose time re - acquiring the program .




1 Mr . Goodfriend moves separately for summary judgment on the basis that he is

statutorily immune from liability . See Dk . No . 109 . A more detailed
background of SFCNY's founding and Mr. Goodfriend's role at the organization
will be contained in an Order addressing that motion.
                                      - 2-
          Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 3 of 8


      To avoid that interruption in service , users can pay $5 a

month for "preferred" (i . e ., uninterrupted) access to the

service , or can request that the service stop displaying the

donation requests based on their financial circumstances. Users

who choose to pay receive the uninterrupted service for time

correlating to the amount of the payment . For example , if the

user pays the minimum $5 amount, she receives uninterrupted

service for the entire month . If the user pays less, the time

period during which she receives uninterrupted service within

the month is decreased on a pro - rata basis (e . g ., $1 paid

provides uninterrupted service for 20 % of the month) .

      The obvious economic fact is that these "donations" are

really a scale of fees for uninterrupted service , and it works .

At present, Locast is almost fully funded by payments from

users .

      Besides those payments from Locast recipients , SFCNY also

generates income through donations from MVPDs , such as AT&T ,

Promotion and Advancement o f Local Opportunities ("PALO") and

Liberty Cable vision of Puerto Rico LLC . Some MVPDS integrate

the Locast application in their own smart - TV platforms , and in

the event of a channel blackout (which may result from a

breakdown in retransmission consent negotiations between an MVPD

and broadcast owner), those MVPDS can direct their customers to

the Locast app so that there is no disruption in their live TV

serv ice .

                                       - 3-
          Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 4 of 8


      As of May 2021 , SFCNY and Locast capture and retransmit OTA

signals over the Internet that are receivable i n 32 des i gnated

market areas and are available to viewers all day .

      Plaintiffs bring this suit to bar defendants from operating

the Locast service and for statutory damages f or their infringed

works .

      In December of 2019 , the parties agreed to limit the scope

of the litigation to the issue of applicability of the Section

lll(a) (5) exemption , which is the sole question before the Court

on these two motions .

                                    STANDARD

      " The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any materia l fact and the

movant is entitled to judgment as a matter of law. " Fed . R . Civ .

P . 56(a) . "A fact is material if it ' might affect the outcome of

the suit under the governing law ,' and a dispute is genuine if

' the evidence is such that a reasonable jury could return a

verdict for the nonmoving party .'" Ba l dwin v. EMI Fe i st Catalog ,

Inc ., 805 F . 3d 18 , 25 (2d Cir . 2015) , quoting Anderson v .

Liberty Lobby , Inc. , 477 U.S . 242 , 248 , 106 S . Ct . 2505 , 2510 ,

91 L.Ed . 2d 202     (1986) .

                                   DISCUSSION

      Section 111 (a) ( 5) of the Copyright Act sets forth certain

limitations on a copyright holder ' s exclusive rights . Subsection

(a) (5) states:

                                       - 4-
        Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 5 of 8


       (a)      Certain Secondary Transmissions Exempted . -The secondary
                transmission of a performance or display of a work
                embodied in a primary transmission is not an infringement
                of copyright if-




                (5)   the secondary transmission is not made by a cable
                system but is made by a governmental body , or other
                nonprofit organization , without any purpose of direct or
                indirect commercial advantage , and without charge to the
                recipients of the secondary transmission other than
                assessments necessary to defray the actual and reasonable
                costs of maintaining and operating the secondary
                transmission service .

17 U. S . C .    §   lll(a) (5)

       Plaintiffs set forth several arguments that defendants '

Locast service does not come within the statutory exemption . For

the most part , they present such conflicting characterizations

of the facts that they are more suited to trial than a summary

disposition.

       But summary judgment is appropriate with respect to the

requirement that defendants '         service is conducted".        . without

charge to the recipients of the secondary transmission other

than assessments necessary to defray the actual and reasonable

costs of maintaining and operating the secondary transmission

service ."

       Based on the undisputed facts , it is clear that the Locast

service is not offered without charges other than those

"necessary to defray the actual and reasonable costs of

maintaining and operating" its service .

       The payments defendants elicit from users are charges


                                         -5 -
      Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 6 of 8


assessed on users to avo i d constant se r vice interruptions ,

regardless of whether defendants euphemistical l y call them

publicly " recommended donations". Locast users pay the minimum

$5 monthly fee in exchange for month - long , uninterrupted

service . It is not merely a recurring gift to a charitable

cause . It is of no consequence that a number of users employ the

service without paying. SFCNY still solicits , and receives ,

substantial amounts in charges from recipients for its

uninterrupted service .

     In 2020 , Locast ' s total costs (including depreciation) were

$2 . 436 million . Pls. R . 56 . 1 Statement (" SOMF " ) i 78 . According

to defendants , those costs " represent what i t costs to operate

the Locast service in 2020 , when the Locast service began

operating in 16 markets and gradually expanded to 25 markets ."

Dfs . Counter SOMF i 78 . Locast ' s total revenue in 2020 was

$4.519 million , comprised of $4 . 372 million from users and

$147 , 161 from other sources . Pls. SOMF i 79 . On those undisputed

facts , in 2020 Locast made far more money from user charges than

was necessary to defray its costs of maintaining and operating

its service.

     Defendants argue that Locast's funding qualifies for the

statutory exemption because payments from users are r e-inves t ed

in the organization to cover costs of " maintaining an operating

an expanding system", see Dfs. Opp . Br . at 33 , and the costs of

expansion are part of the operation. See Dfs. Br. at 36 .

                                    - 6-
       Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 7 of 8


Defendants aver that contributions from users are essential to

the expansion of the Locast service . See Dfs . SOMF        ~~    149 - 150 .

They argue that disallowing use of the assessments for that

purpose would prevent expansion , which they say was not intended

by Congress when granting the exemptions . See Dfs. Opp. Br . at

33 .

       But under the statute , income made from charges to

recipients can only be used to defray the actual and reasonable

costs of maintaining and operating the service , not of expanding

it into new markets . The argument that Section lll(a) (5)            should

not " prevent" a natural process of expansion misconceives the

statutory structure . Retransmissions       (i . e ., secondary

performances of copyrighted matter) are already penalized

("prevented") by the Copyright Law in its main section . See 17

U. S . C . § 501   ( " Anyone who violates any of the exclusive rights

of the copyright owner .         . is an infringer of the copyright or

right of the author , as the case may be ." ) . Nothing in Section

111 specifies that an expansion of the number of infringing

transmissions is exempt from that law , and it is not for a court

to infer that Congress really meant to allow them.          It would have

been simple for Congress to add one word to paragraph (5) to

make it read" .         . costs of maintaining , expanding, and

operating the secondary transmission service. " But expansion is

nowhere mentioned , and it is therefore excluded from the short ,

tightly - crafted grant of exemptions.

                                     - 7-
         Case 1:19-cv-07136-LLS Document 322 Filed 08/31/21 Page 8 of 8


     Since portions of its user payments fund Locast ' s

expansion , its charges exceed those " necessary to defray the

actual and reasonable costs of maintaining and operating the

secondary transmission service ", which is the only exemption

granted in Section 111 (a) (5).

     Accordingly , defendants '      affirmative defense is stricken .

                                  CONCLUSION

     Plaintiffs ' motion for partial summary judgment is granted .

Defendants ' motion for summary judgment is denied .

     So Ordered .

Dated:       New York , New York
             August 31 , 2021


                                               ~ L .. J i ~
                                                LOUIS L . STANTON
                                                    U. S . D. J .




                                       - 8-
